Citation Nr: 1545464	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right lung disability.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1978 to September 2004, and had a period of active duty for training (ACDUTRA) from April 1978 to August 1978, with subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) thereafter.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, TX (RO).  In January 2012, the Board remanded the case for additional development.  The case has since been returned to the Board for further appellate review.  

The Board notes that at the time of the January 2012 remand, a claim for service connection for bilateral hearing loss was also remanded for additional development.  Subsequently, in a March 2013 rating decision, service connection for bilateral sensorineural hearing loss was granted.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.  

Regarding the claim for service connection for a psychiatric disability, while the Veteran originally claimed entitlement to service connection for schizophrenia, there are other psychiatric diagnoses of record, such as major depressive disorder and anxiety.  The Board finds that the claim encompasses any psychiatric disability present.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for tinnitus have been raised by the record in a January 2014 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a heart disability and for a psychiatric disability are REMANDED to the AOJ.
FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's right lung disability, diagnosed as COPD, was neither incurred in, nor aggravated during a period of active duty or active duty for training.


CONCLUSION OF LAW

The criteria for service connection for a right lung disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2015).

Active service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2015).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but, except for exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2015).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty,.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training, while weekend drills are inactive duty training. 

Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a) (2015), which does not include COPD or bronchitis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service does not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320 (2008).

The Veteran contends he has a right lung disability related to service that began in the 1990s.  

The Veteran's service treatment records show that in May 2003, the Veteran was treated for complaints of weakness, cough, fatigue, and nasal congestion.  At that time the Veteran was diagnosed with fatigue and bronchitis.  Additional service treatment records are negative for findings of any lung related disability.

September 2003, May 2004, November 2004, and March 2005 private treatment records show no indication of a right lung disability or pulmonary disease, including on diagnostic testing.  While the Veteran contends he was diagnosed with COPD in 2004, there are no contemporaneous treatment records noting that diagnosis.  A post-service July 2008 private treatment record shows that the Veteran continued to complain of shortness of breath, but that he had been evaluated by pulmonary and cardiology and there was no clear indication of any problems.  

During a March 2009 RO hearing, the Veteran testified that he first began having lung problems toward the end of his National Guard service.  In particular, the Veteran reported that while in physical training for the National Guard, he began to have shortness of breath while running, and, as a result, he failed his physical training test multiple times.  He testified that he has received treatment for a lung condition, which included a bi-level positive airway pressure machine for sleeping and an oxygen machine.  He also testified that one of his lungs was half the size of the other, and that he had been diagnosed as having chronic obstructive pulmonary disease (COPD) and chronic bronchitis.

A July 2012 VA examination report shows that the VA examiner diagnosed COPD.  The VA examiner noted a review of the claims file and discussed pertinent evidence.  The examiner opined that the Veteran's COPD was related to tobacco abuse and was not related to a one-time diagnosis of bronchitis or to service.  Therefore, based on a review of the Veteran's medical records in the claims file, and clinical experience and expertise, the Veteran's lung disability (COPD) was not caused by, aggravated beyond its natural progression, or related to ACDUTRA, to specifically include the May 2003 breathing problems.  Following the July 2012 VA examination an August 2012 pulmonary function test showed normal pulmonary functioning.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a right lung disability. 

While service treatment records note that the Veteran was seen on one occasion in service for pulmonary complaints, diagnosed as bronchitis, a July 2012 VA examiner concluded that the Veteran was treated with IV fluids and antibiotics in service and that bronchitis is an acute bacterial infection which with treatment improves and does not lead to chronic problems.  

Significantly, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed COPD and service weighs against the claim.  The Veteran has not submitted any contrary competent medical evidence to support the claim.

The Board finds that the July 2012 VA examiner's opinion constitutes probative evidence on the medical nexus questions, based as it was provided after review of the Veteran's documented medical history and assertions and examination.  The opinion provided clear rationales based on an accurate discussion of the evidence of record.  The July 2012 VA examiner concluded that the Veteran's COPD was related to tobacco abuse.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a right pulmonary disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of his right lung disability because diagnosing a right lung disability, such as COPD, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, in this case, the lay assertions of the Veteran are less probative and are outweighed by the medical opinion evidence of record.  

In addition, the Board notes that for claims filed after June 9, 1998, such as this claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service. 38 U.S.C.A. § 1103 (West 2015); 38 C.F.R. § 3.300 (2015).  Therefore, the Board finds that service connection cannot be established based on tobacco use during service.

Accordingly, the Board concludes that the claim for service connection for a right lung disability must be denied.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the statements of made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled, and any defect is harmless.  While the various periods of ACDUTRA and INACDUTRA have not been verified, the Board finds that additional attempts to secure the records is unwarranted with regard to the right lung disability claim.  In this case, regardless of the Veteran's duty status, a July 2012 VA examiner has provided a competent, probative nexus opinion that the Veteran's COPD is not service related.  The Board finds that further notice or assistance would not aid in substantiating the claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

All relevant, identified, and available evidence has been obtained and the appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that any VA failure regarding the duty to assist provisions of law is harmless, and that all other provisions were adequately complied with.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for service connection for a right lung disability.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right lung disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's claim to entitlement to service connection for an psychiatric disability.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand. Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the VA examination of record did not comply with the Board's 2012 remand instructions, and therefore, another remand is warranted to secure an adequate VA examination.  In particular, in the 2012 remand, the Board instructed the VA examiner to consider the Veteran's June 1994 in service mental health treatment record.  A VA examination was conducted in February 2013, and the examiner did not address the June 1994 record, although requested to do so.  Thus, the Board has no discretion but to again remand the issue of entitlement to service connection for a psychiatric disability.  

The Veteran contends that he has a heart disability that he first noticed in 2002 when running during physical training.  In the January 2012 remand, the Board remanded the case with instructions to procure all private treatment records relating to a heart disability, and provide the Veteran with a VA examination that addressed whether the Veteran had a currently diagnosed heart disability, and if so, whether any heart disability was related to the June 2002 in-service chest pains.

The Veteran received a VA heart examination in July 2012.  The VA examiner diagnosed the Veteran with stable angina.  However, the examiner later reached the contradictory conclusion that the Veteran did not have a diagnosed heart condition.  Additionally, although the VA medical examiner stated that there was no past diagnosis of heart disease, the private treatment records show otherwise.  Private medical records show that in 2008, following a heart catheterization, the Veteran was diagnosed with moderate to severe coronary artery disease.  Following a January 2011 heart catheterization, the Veteran was diagnosed with severe angina pectoris due to severe mid to distal disease of the left anterior descending artery and diagonal branch 

The Board finds that the July 2012 VA examination was incomplete and internally inconsistent.  Private medical records that predate the VA examination demonstrate that the Veteran had a prior heart disease diagnosis.  Since the July 2012 VA examination, the Veteran has submitted additional medical records documenting diagnosed heart disease.  Therefore, another remand is warranted to obtain an adequate opinion that is consistent and reconciles the private treatment records showing a current diagnosis of heart disease.  Barr v. Nicholson, 21 Vet. Appl. 303 (2007).

Also, the claims file currently includes VA treatment records dated through October 2013.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records dated from October 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records from October 2013 to the present.  All records or responses received should be associated with the claims file.  

2.  Contact the United States Army Personnel Center, or any other appropriate service department office, and request verification of the specific dates of the Veteran's reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner who has not previously examined the Veteran to determine the nature and etiology of any psychiatric disability.  The examiner must review the claims file and must note that review in the report. All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should be informed of the Veteran's confirmed periods of active duty, ACDUTRA, and/or INACDUTRA.  In providing this opinion, the examiner should comment on a June 1994 mental health treatment record, a March 2004 psychiatric examination showing a diagnosis of major depressive disorder, an August 2004 record showing a diagnosis of major depressive episode with auditory hallucinations, and reconcile prior opinions of record.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  The examiner should provide the following information:

(a) Identify any current psychiatric disability and provide a full diagnosis.

(b) For any psychiatric disability identified, opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007)

4.  Schedule the Veteran for a VA examination with a cardiologist who has not previously examined the Veteran to determine the nature and etiology of any heart disability.  The examiner must review the claims file and must note that review in the report. All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any heart disability was incurred in or is otherwise related to the Veteran's ACDUTRA service.  In providing this opinion, the examiner is requested to discuss a June 2002 record noting chest pains and a January 2011 private medical record noting a diagnosis of severe angina pectoris due to severe mid to distal disease of the left anterior descending artery and diagonal branch, and prior history of diagnosed moderate to severe coronary artery disease.  The examiner is requested to reconcile any opinion with the July 2012 VA opinion.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  Then, readjudicate the claims for service connection for a heart disability and psychiatric disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


